DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 15, 2021.
In view of the Amendments to the Claims filed December 15, 2021, the rejections of claims 2, 4, 6, 7, and 9-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 1, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 15, 2021, the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent October 1, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites, “wherein the recess is positioned along a length of the exposed inner surface”.
However, as there is more than one previously recited recess and more than one previously recited exposed inner surface (see line 2-6 of claim 1, “each frame section having a PV laminate receiver…each PV laminate receiver comprises… fist adhesive flow channel formed as a recess in the exposed inner surface”), it is unclear as to what “the recess” and “the .
Appropriate correction is required.
Amending “wherein each first adhesive flow channel has a polygonal cross section and wherein the recess is positioned along a length of the exposed inner surface” to “wherein for each PV laminate receiver, the first adhesive flow channel has a polygonal cross section and wherein the recess is positioned along a length of the exposed inner surface” would overcome the objection. 
Claim 5 is objected to because of the following informalities:  
Claim 5 recites, “wherein the recess is positioned along a length of the exposed inner surface”.
However, as there is more than one previously recited recess and more than one previously recited exposed inner surface (see line 2-6 of claim 1, “each frame section having a PV laminate receiver…each PV laminate receiver comprises… fist adhesive flow channel formed as a recess in the exposed inner surface”), it is unclear as to what “the recess” and “the exposed inner surface” claim 5 is referring to.
Appropriate correction is required.
Amending “wherein the recess is positioned along a length of the exposed inner surface” to “wherein for each PV laminate receiver, the recess is positioned along a length of the exposed inner surface” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites, “wherein each PV laminate receiver top flange defines a hollow triangular cross section”.
The specification, as originally filed, does not evidence applicant had in possession an invention including each top flange defining a hollow triangular cross section.
The specification teaches a triangular cross-section 104 and teaches an upper flange 105 (see Fig. 1A-B).
However, the specification does not describe or depict the upper flange 105 which “defines a hollow triangular cross section”. 
Claim 15 recites, “wherein the upper surface of the PV laminate receiver has a grooved exposed surface, the grooved exposed surface having a triangular cross-section along at least a portion of its length, the triangular cross-section defining a hollow space within the triangular cross-section”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the upper surface of the PV laminate receiver has a grooved exposed surface, the grooved exposed surface having a triangular cross-section along at least a portion of its length, the triangular cross-section defining a hollow space within the triangular cross-section.
The specification teaches the upper surface of the PV laminate receiver has a grooved exposed surface (see Fig. 6A-C depicting grooves 668) and separately teaches a hollow space within a triangular cross-section (see Fig. 1A-B depicting triangular cross-section 104).
However, the specification does not describe or depict the grooved exposed surface (see Fig. 6A-C depicting grooves 668) as including a triangular cross-section which defines a hollow space within the triangular cross-section.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the length of the inwardly facing surface of the connecting structure" on line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the length of the inwardly facing surface of the connecting structure” to “a length of the inwardly facing surface of the connecting structure” would overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinyon (U.S. Pub. No. 2014/0182661 A1).
With regard to claim 1, Kinyon discloses a photovoltaic (PV) laminate support frame comprising: 
a plurality of connected extruded frame sections (such as depicted in Fig. 1-3, a plurality of mechanically connected frame sections 22 cited to read on the 
a PV laminate receiver (24 depicted in Fig. 1-3 as receiving a PV laminate 12) and 
an upright wall coupled to the PV laminate receiver (as depicted in Fig. 5, an upright double wall mechanically coupled to the cited PV laminate receiver), wherein each PV laminate receiver comprises 
a top flange (26, Fig. 1), 
a bottom flange (28, Fig. 1), 
an exposed inner surface connecting the top flange and the bottom flange (such as depicted in Fig. 5 and annotated Fig. 5’ below, an exposed inner surface of the cited PV laminate receiver at the inner surface of PV laminate receiver 24 connecting the cited top flange and the cited bottom flange), and

    PNG
    media_image1.png
    489
    362
    media_image1.png
    Greyscale

Annotated Fig. 5’
a first adhesive flow channel (such as depicted in Fig. 5 and annotated Fig. 5 below, a first adhesive flow channel formed by the groove between two adjacent protruding surface features 170), 

    PNG
    media_image2.png
    625
    366
    media_image2.png
    Greyscale

Annotated Fig. 5
the first adhesive flow channel formed as a recess in the exposed inner surface of the PV laminate receiver (such as depicted in Fig. 5 and annotated Fig. 5’ above, the cited first adhesive flow channel is formed as a recess between adjacent protruding surface features 170 in the cited exposed inner surface of the cited PV laminate receiver at the inner surface of PV laminate receiver 24), 

the top flange having a perimeter edge a majority of which does not extend beyond its upright wall (as depicted in Fig. 5, the cited top flange having a perimeter edge at the left most end a majority, more than half, of which does not extend vertically beyond its upright wall).
With regard to claim 2, Kinyon discloses wherein
each first adhesive flow channel has a polygonal cross-section and wherein the recess is positioned along a length of the exposed inner surface (as depicted in annotated Fig. 5 and annotated Fig. 5’ above, each cited first adhesive flow channel has a polygonal cross-section resembling a triangle formed by the surfaces of the two adjacent protruding surface features 170 and each cited recess is positioned along a length of the cited exposed inner surface; also see Fig. 6).
With regard to claim 3, Kinyon discloses wherein each PV laminate receiver further comprises 
a second adhesive flow channel (as depicted in annotated Fig. 5 above, each PV laminate receiver further comprises a second adhesive flow channel formed by the groove between two adjacent protruding surface features 170).
With regard to claim 5, Kinyon discloses wherein
the plurality of connected extruded frame sections comprises four frame sections (as depicted in Fig. 7, the plurality of connected extruded frame sections comprises four frame sections) and
wherein the recess is positioned along a length of the exposed inner surface (as depicted in annotated Fig. 5 and annotated Fig. 5’ above, each cited 
With regard to claim 9, Kinyon discloses further comprising 
a first PV laminate stop (such as depicted in annotated Fig. 5 above, a first PV laminate stop formed at protruding surface feature 170 cited to read on the claimed “PV laminate stop” because it physically inhibits the PV laminate from movement towards the upper surface of the cited bottom flange) and 
a second PV laminate stop (such as depicted in annotated Fig. 5 above, a second PV laminate stop formed at protruding surface feature 170 cited to read on the claimed “PV laminate stop” because it physically inhibits the PV laminate from movement towards the lower surface of the cited top flange), 
the first PV laminate stop and the second PV laminate stop positioned opposite each other and on one or more accessible internal surface of each PV laminate receiver (as depicted in annotated Fig. 5 above, the cited first PV laminate stop and the cited second PV laminate stop positioned opposite each other and on one or more accessible internal surface of each cited PV laminate receiver, such as at the internal surface of the cited top flange oppositely facing the internal surface of the cited bottom flange).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinyon (U.S. Pub. No. 2014/0182661 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1).
With regard to claim 4, independent claim 1 is anticipated by Kinyon under 35 U.S.C. 102(a)(1) as discussed above. Kinyon discloses wherein for each PV laminate receiver,
the exposed inner surface is an upright side of the PV laminated receiver (as depicted in annotated Fig. 5 above, the cited exposed inner surface is cited to read on the claimed “is an upright side of the PV laminated receiver” because it includes an upright vertically extending side of the cited PV laminated receiver).

Kinyon does not disclose wherein for each PV laminate receiver its top flange has a width of no more than one-third of a width of its bottom flange.
However, Suganuma et al. teaches a photovoltaic laminate support frame (see Abstract) and teaches the relative width of the top flange and bottom flange as a result effective variable directly affecting the strength of the framing member (see [0036] teaching keeping the bottom flange longer than the top flange allows for strengthening of the framing member).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the relative widths of the top flange and bottom flange in the frame of Kinyon and arrive at the claimed range for relative widths through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the strength of the support frame.
With regard to claim 11, Kinyon discloses a photovoltaic (PV) laminate frame system comprising:
a PV laminate having a plurality of external edges (see 12, Fig. 1-4 and Fig. 6 having a plurality of external peripheral edges) and 
a plurality of PV cells (16, Fig. 1-3);
a PV laminate adhesive (50, Fig. 1-3); and
a plurality of frame sections (22, Fig. 1-3), wherein at least one of the PV frame sections of the plurality comprises:
a PV laminate receiver (24 depicted in Fig. 1-3 as receiving a PV laminate 12), the PV laminate receiver having 
an upper surface (such as exemplified in Fig. 1, an upper surface 32), 
a lower surface spaced apart from upper surface (such as exemplified in Fig. 1, a lower surface 34), 
a connecting surface connecting the upper surface to the lower surface (such as exemplified in Fig. 1, a connecting surface 36 connecting the cited upper surface 32 to the cited lower surface 34), 
an adhesive flow channel (such as depicted in Fig. 5 and annotated Fig. 5’’ below, an adhesive flow channel formed by the groove between two adjacent protruding surface features 170), and 

    PNG
    media_image3.png
    690
    487
    media_image3.png
    Greyscale

Annotated Fig. 5’’
a laminate stop (such as depicted in annotated Fig. 5’’
the laminate stop defining a portion of the adhesive flow channel (such as depicted in annotated Fig. 5’’ above, the cited laminate stop defining a portion of the cited adhesive flow channel), wherein 
a portion of the PV laminate is positioned within the PV laminate receiver of the at least one of the PV frame sections of the plurality that comprises a PV laminate receiver (as depicted in Fig. 2, a lateral portion of the PV laminate at the peripheral edges is positioned within the cited PV laminate receiver 24 of the at least one of the PV frame sections of the plurality that comprises a PV laminate receiver), wherein 
the laminate stop inhibits movement of the PV laminate towards at least one internal surface of the PV laminate receiver (as exemplified in Fig. 5 and annotated Fig. 5’’ above, the cited laminate stop 170 inhibits movement in the vertical direction of the cited PV laminate towards at least one internal surface of the PV laminate receiver such as the cited upper surface 32 at the portions between protruding surface features 170).

Kinyon does not teach wherein a width of the upper surface along a length of the upper surface is no more than one-third of the width of the lower surface along a majority of a length of the lower surface.
However, Suganuma et al. teaches a photovoltaic laminate support frame (see Abstract) and teaches the relative width of the upper surface and lower surface as a result effective variable directly affecting the strength of the framing member (see [0036] 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the relative widths of the upper surface and lower surface in the frame of Kinyon and arrive at the claimed range for relative widths through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the strength of the support frame.
With regard to claim 12, With regard to claim 11, Kinyon discloses a photovoltaic (PV) laminate frame system comprising:
a PV laminate having a plurality of external edges (see 12, Fig. 1-4 and Fig. 6 having a plurality of external peripheral edges) and 
a plurality of PV cells (16, Fig. 1-3);
a PV laminate adhesive (50, Fig. 1-3); and
a plurality of frame sections (22, Fig. 1-3), wherein at least one of the PV frame sections of the plurality comprises:
a PV laminate receiver (24 depicted in Fig. 1-3 as receiving a PV laminate 12), the PV laminate receiver having 
an upper surface (such as depicted in annotated Fig. 5’’’ below, an upper surface towards the upper portion of the PV laminate receiver), 

    PNG
    media_image4.png
    246
    303
    media_image4.png
    Greyscale

Annotated Fig. 5’’’
a lower surface spaced apart from upper surface (such as depicted in annotated Fig. 5’’’’ below, a lower surface towards the lower portion of the PV laminate receiver and spaced apart from the cited upper surface), 

    PNG
    media_image5.png
    206
    327
    media_image5.png
    Greyscale

Annotated Fig. 5’’’’
a connecting surface connecting the upper surface to the lower surface (such as depicted in annotated Fig. 5’’’’’ below, a connecting surface connecting the cited upper surface to the cited lower surface), 

    PNG
    media_image6.png
    264
    225
    media_image6.png
    Greyscale

Annotated Fig. 5’’’’’
an adhesive flow channel (such as depicted in Fig. 5 and annotated Fig. 5’’ below, an adhesive flow channel formed by the groove between two adjacent protruding surface features 170), and 

    PNG
    media_image3.png
    690
    487
    media_image3.png
    Greyscale

Annotated Fig. 5’’
a laminate stop (such as depicted in annotated Fig. 5’’
the laminate stop defining a portion of the adhesive flow channel (such as depicted in annotated Fig. 5’’ above, the cited laminate stop defining a portion of the cited adhesive flow channel), wherein 
a portion of the PV laminate is positioned within the PV laminate receiver of the at least one of the PV frame sections of the plurality that comprises a PV laminate receiver (as depicted in Fig. 2, a lateral portion of the PV laminate at the peripheral edges is positioned within the cited PV laminate receiver 24 of the at least one of the PV frame sections of the plurality that comprises a PV laminate receiver), wherein 
the laminate stop inhibits movement of the PV laminate towards at least one internal surface of the PV laminate receiver (as exemplified in Fig. 5 and annotated Fig. 5’’ above, the cited laminate stop 170 inhibits movement in the vertical direction of the cited PV laminate towards at least one internal surface of the PV laminate receiver such as the cited upper surface 32 at the portions between protruding surface features 170), wherein
the adhesive flow channel is an exposed recess positioned on an inwardly facing surface of the connecting surface and the exposed recess extends along a majority of the length of the inwardly facing surface of the connecting structure (such as depicted in annotated Fig. 5’’ above and in annotated Fig. 5’’’’’’ below, the cited adhesive flow channel is an exposed recess formed by two adjacent protruding surface features 170 positioned on an inwardly facing surface of the connecting surface and the exposed recess extends along a majority of the length of the inwardly facing surface of the connecting structure; also see Fig. 6).

    PNG
    media_image7.png
    272
    221
    media_image7.png
    Greyscale

Annotated Fig. 5’’’’’’

Kinyon does not teach wherein a width of the upper surface along a length of the upper surface is no more than one-third of the width of the lower surface along a majority of a length of the lower surface.
However, Suganuma et al. teaches a photovoltaic laminate support frame (see Abstract) and teaches the relative width of the upper surface and lower surface as a result effective variable directly affecting the strength of the framing member (see [0036] teaching keeping the lower surface longer than the upper surface allows for strengthening of the framing member).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the relative widths of the upper surface and lower surface in the frame of Kinyon and arrive at the claimed range for relative widths through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the strength of the support frame.
With regard to claim 13, independent claim 11 is obvious over Kinyon in view of Suganuma et al. under 35 U.S.C. 103 as discussed above. Kinyon discloses wherein
at least the PV laminate receiver of one of the PV frame sections of the plurality of PV frame sections also comprises an adhesive flow channel for the PV laminate adhesive, the adhesive flow channel positioned away from an external edge of the PV laminate when the PV laminate is seated in the PV laminate receiver (such as depicted in annotated Fig. 5’’ above, a flow channel formed by the groove between two adjacent protruding surface features 170 positioned away from, physically separated, an external edge of the cited PV laminate when the PV laminate is seated in the PV laminate receiver such as the top surface of the cited PV laminate).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinyon (U.S. Pub. No. 2014/0182661 A1) in view of Wares (U.S. Patent No. 8,258,395 B2).
With regard to claims 6 and 7, independent claim 1 is anticipated by Kinyon under 35 U.S.C. 102(a)(1) as discussed above.
Kinyon does not disclose wherein each frame section of the plurality of connected extruded frame sections comprises an alignment recess positioned and extending along a length of a lower surface of the frame section and an alignment protrusion positioned and extending along a length of an upper surface of the frame section, or wherein each frame section of the plurality of connected extruded frame sections comprises an alignment recess or protrusion positioned and extending along a length of an upper surface of the frame section and an alignment recess or protrusion positioned and extending along a length of a lower surface of the frame section.

Wares teaches the protrusions and recesses allow for advantageous packing solutions for transporting photovoltaic modules (see line 32-42, column 3).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the frame sections of Kinyon to include protrusions and recesses, as suggested by Wares, because it would provide for advantageous packing solutions for transporting photovoltaic modules.
Kinyon, as modified to include the protrusions and recess of Wares above, discloses wherein the top flange of the PV laminate receiver has a plurality of exposed grooves along a top surface of the top flange, the exposed grooves oriented lengthwise along the top flange (as exemplified in annotated Fig. 6 of Wares below, the modification to include protrusion 506 provides for the top surface of the cited top flange having a plurality of exposed grooves oriented lengthwise along the cited top flange).


    PNG
    media_image8.png
    356
    513
    media_image8.png
    Greyscale

Annotated Fig. 6
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinyon (U.S. Pub. No. 2014/0182661 A1) in view of Wares (U.S. Patent No. 8,258,395 B2), as applied to claims 6 and 7 above, and in further view of Arasaki (U.S. Pub. No. 2018/0138855 A1).
With regard to claim 8, dependent claim 7 is obvious over Kinyon in view of Wares under 35 U.S.C. 103 as discussed above. 
Kinyon, as modified above, does not disclose wherein each PV laminate receiver top flange defines a hollow triangular cross section.
However, Arasaki discloses a support frame (see Title and Abstract) and teaches a top flange (the combination of 116 and 111 cited to read on the claimed top flange as it is depicted in Fig. 12-13 as including a flange towards the top portion of the frame) which defines a hollow triangular cross section (see Fig. 12-13). Arasaki teaches the configuration improves the beautiful appearance of the frame (see [0078-0080]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the top flange design of Kinyon, as modified above, to . 
Claim 1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub. No. 2010/0147362 A1) in view of Kinyon (U.S. Pub. No. 2014/0182661 A1).
With regard to claims 1, 5, and 10, King et al. discloses a photovoltaic (PV) laminate support frame comprising: 
a plurality of connected extruded frame sections (6 and 8, Fig. 3), each frame section having 
a PV laminate receiver (such as the laminate-retaining section depicted in Fig. 1-2 and described in [0047]) and 
an upright wall coupled to the PV laminate receiver (22/24, Fig. 1-2), wherein each PV laminate receiver comprises 
a top flange (32, Fig. 1-2), 
a bottom flange (28, Fig. 1-2), 
an exposed inner surface connecting the top flange and the bottom flange (such as depicted in Fig. 1-2 an exposed inner surface including the top surface of 28, left surface of 30, and bottom surface of 32 connecting the cited top flange 32 and the cited bottom flange 28), and
the top flange having a perimeter edge a majority of which does not extend beyond its upright wall (see Fig. 1-2 depicting the cited top flange 32 having a perimeter edge a majority of which does not extend beyond its upright wall), wherein 
the plurality of connected extruded frame sections comprises four frame sections (see Fig. 3 and see [0046]) and wherein 
the top flange of each PV laminate receiver has a top surface having a width and a length, the top surface having a bevel extending along a majority of the width of the top surface (such as depicted in annotated Fig. 1 below, the cited top flange 32 of each PV laminate receiver has a top surface having a width and a length, the top surface having a bevel extending along a majority, or greater than half, of the width of the top surface).

    PNG
    media_image9.png
    350
    544
    media_image9.png
    Greyscale

Annotated Fig. 1
King et al. does not disclose a first adhesive flow channel, the first adhesive flow channel formed as a recess in the exposed inner surface of the PV laminate receiver.
However, Kinyon discloses a photovoltaic laminate support frame (see Title) and teaches 
a plurality of connected extruded frame sections (such as depicted in Fig. 1-3, a plurality of mechanically connected frame sections 22 cited to read on the claimed “extruded frame sections” as they are formed of a single material), each frame section having 
a PV laminate receiver (24 depicted in Fig. 1-3 as receiving a PV laminate 12) and 
an upright wall coupled to the PV laminate receiver (as depicted in Fig. 5, an upright double wall mechanically coupled to the cited PV laminate receiver), wherein each PV laminate receiver comprises 
a top flange (26, Fig. 1), 
a bottom flange (28, Fig. 1), 
an exposed inner surface connecting the top flange and the bottom flange (such as depicted in Fig. 5 and annotated Fig. 5’ below, an exposed inner surface of the cited PV laminate receiver at the inner surface of PV laminate receiver 24 connecting the cited top flange and the cited bottom flange), and

    PNG
    media_image1.png
    489
    362
    media_image1.png
    Greyscale

Annotated Fig. 5’
a first adhesive flow channel (such as depicted in Fig. 5 and annotated Fig. 5 below, a first adhesive flow channel formed by the groove between two adjacent protruding surface features 170), 

    PNG
    media_image2.png
    625
    366
    media_image2.png
    Greyscale

Annotated Fig. 5
the first adhesive flow channel formed as a recess in the exposed inner surface of the PV laminate receiver (such as depicted in Fig. 5 and annotated Fig. 5’ above, the cited first adhesive flow channel is formed as a recess between adjacent protruding surface features 170 in the cited exposed inner surface of the cited PV laminate receiver at the inner surface of PV laminate receiver 24), 

the top flange having a perimeter edge a majority of which does not extend beyond its upright wall (as depicted in Fig. 5, the cited top flange having a perimeter edge at the left most end a majority, more than half, of which does not extend vertically beyond its upright wall), wherein
the recess is positioned along a length of the exposed inner surface (as depicted in annotated Fig. 5 and annotated Fig. 5’ above, each cited recess is positioned along a length of the cited exposed inner surface; also see Fig. 6).

Kinyon teaches the design of the cited adhesive flow channel between adjacent protruding surface features 170 provides for improved wetting and can help reduce ooze out (see [0054-0055]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the support frame of King et al. to include the adhesive flow channel design of Kinyon because it would have provided for improved wetting and can help reduce ooze out. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinyon (U.S. Pub. No. 2014/0182661 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), as applied to claims 4 and 11-13 above, and in further view of Houle et al. (U.S. Pub. No. 2014/0196767 A1).
With regard to claim 14, independent claim 11 is obvious over Kinyon in view of Suganuma et al. under 35 U.S.C. 103 as discussed above. Kinyon discloses wherein
each of the PV frame sections of the plurality of PV frame sections comprises a double-wall channel and a chamfered edge along an external surface of the double-wall channel (as depicted in Fig. 5, each of the cited PV frame sections 22 of the plurality of PV frame sections comprises a double-wall channel and a chamfered edge along an external surface of the double-wall channel such as at the left most edge of the top flange of the cited PV laminate receiver 24).

Kinyon, as modified above, does not disclose wherein the PV laminate adhesive is a room temperature vulcanizing (RTV) material.
However, Houle et al. teaches a photovoltaic module assembly (see Title and Abstract). Houle et al. teaches adhering photovoltaic modules support members via an adhesive which can be a room temperature vulcanizing silicone (see Abstract).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the room temperature vulcanizing silicone adhesive material of Houle et al. for the PV laminate adhesive of Kinyon because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive for adhering a photovoltaic module to a supporting member, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinyon (U.S. Pub. No. 2014/0182661 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), as applied to claims 4 and 11-13 above, and in further view of Arasaki (U.S. Pub. No. 2018/0138855 A1).
With regard to claim 15, independent claim 11 is obvious over Kinyon in view of Suganuma et al. under 35 U.S.C. 103 as discussed above. 
Kinyon, as modified above, does not disclose wherein the upper surface of the PV laminate receiver has a grooved exposed surface, the grooved exposed surface having a triangular cross-section along at least a portion of its length, the triangular cross-section defining a hollow space within the triangular cross-section.
However, Arasaki discloses a support frame (see Title and Abstract) and teaches an upper surface (the outer surface of the combination of 116 and 111 cited to read on the claimed upper surface as it is depicted in Fig. 12-13 as including a surface towards the upper portion of the frame) which has a grooved exposed surface having a triangular cross-section defining a hollow space within the triangular cross-section (see Fig. 12-13). Arasaki teaches the configuration improves the beautiful appearance of the frame (see [0078-0080]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the frame design of Kinyon, as modified above, to include the design of Arasaki because it would have provided for improved beautiful appearance of the frame.
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinyon (U.S. Pub. No. 2014/0182661 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), Houle et al. (U.S. Pub. No. 2014/0196767 A1), and Wares (U.S. Patent No. 8,258,395 B2).
With regard to claim 16, Kinyon discloses a photovoltaic (PV) laminate frame system comprising:
a first PV laminate having a peripheral surface (see 12, Fig. 1-4 and Fig. 6 having a peripheral surface at the vertical sides of the laminate) and 
a plurality of PV cells (16, Fig. 1-3);
a PV laminate adhesive (50, Fig. 1-3); and
an elongate PV frame section (22, Fig. 1-3) comprising:
a PV laminate receiver (24 depicted in Fig. 1-3 as receiving a PV laminate 12), the PV laminate receiver having 
an upper surface having a length and a width (such as exemplified in Fig. 1, an upper surface 32), 
a lower surface having a length and a width, the lower surface spaced apart from upper surface (such as exemplified in Fig. 1, a lower surface 34), 
a connecting surface connecting the upper surface to the lower surface (such as exemplified in Fig. 1, a connecting surface 36 connecting the cited upper surface 32 to the cited lower surface 34), 
a first flow channel exposed to permit flow of the PV laminate adhesive  in the PV laminate receiver (such as depicted in Fig. 5 and annotated Fig. 5’’’ below, a first flow channel formed by the groove between two adjacent protruding surface features 170 exposed to permit flow of the cited PV laminate adhesive in the cited PV laminate receiver), and 

    PNG
    media_image10.png
    683
    475
    media_image10.png
    Greyscale

Annotated Fig. 5’’’
a laminate stop (such as depicted in annotated Fig. 5’’’
the laminate stop integral with the PV laminate receiver (such as depicted in annotated Fig. 5’’’ above, the cited laminate stop integral with the PV laminate receiver), wherein 
a portion of the first PV laminate is positioned within the PV laminate receiver (as depicted in Fig. 2, a lateral portion of the PV laminate at the peripheral edges is positioned within the cited PV laminate receiver 24), wherein 
the laminate stop inhibits movement of the first PV laminate towards at least one internal surface of the PV laminate receiver (as exemplified in Fig. 5 and annotated Fig. 5’’’ above, the cited laminate stop 170 inhibits movement in the vertical direction of the cited first PV laminate towards at least one internal surface of the PV laminate receiver such as the cited upper surface 32 at the portions between protruding surface features 170), and wherein
at least facing surfaces of the lower surface and the upper surface are not parallel (see Fig. 5 depicting facing surfaces of the cited lower surface and the cited upper surface are not parallel due to surface features 170).

Kinyon does not teach wherein a width of the upper surface along the upper surface length is no more than one-half of the width of the lower surface along a majority of the lower surface length.
However, Suganuma et al. teaches a photovoltaic laminate support frame (see Abstract) and teaches the relative width of the upper surface and lower surface as a result effective variable directly affecting the strength of the framing member (see [0036] 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the relative widths of the upper surface and lower surface in the frame of Kinyon and arrive at the claimed range for relative widths through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the strength of the support frame.
Kinyon does not disclose wherein the PV laminate adhesive is a room temperature vulcanizing (RTV) material.
However, Houle et al. teaches a photovoltaic module assembly (see Title and Abstract). Houle et al. teaches adhering photovoltaic modules support members via an adhesive which can be a room temperature vulcanizing silicone (see Abstract).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the room temperature vulcanizing silicone adhesive material of Houle et al. for the PV laminate adhesive of Kinyon because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive for adhering a photovoltaic module to a supporting member, supports a prima facie obviousness determination (see MPEP 2144.07).
Kinyon does not disclose wherein the upper surface defines a first plane and the lower surface defines a second and third plane, the third plane at a greater angle from the first plane than the second plane.
However, Wares discloses a frame system (see Title) and discloses a PV laminate receiver (see Fig. 7) wherein the upper surface defines a first plane of reference, wherein annotated Fig. 7 below, the upper surface defines a first plane of reference, wherein the lower surface defines a second plane of references and a third plane of reference, the second plane of reference not parallel to and sloping away from the first plane of reference at a fist angle, the third plane of reference not parallel and sloping away from the first plane of reference at a second angle greater than the first angle).

    PNG
    media_image11.png
    556
    649
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    466
    693
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    562
    682
    media_image13.png
    Greyscale

Annotated Fig. 7

Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the lower surface in the frame system of Kinyon, as modified above, to include the configuration of Wares because it would have provided for a channel as an anchor for self-tapping screws.
With regard to claim 18, independent claim 16 is obvious over Kinyon in view of Suganuma et al., Houle et al., and Wares under 35 U.S.C. 103 as discussed above. Kinyon discloses wherein
the first flow channel is positioned away from the peripheral surface of the first PV laminate when the PV laminate is seated in the PV laminate receiver (such as depicted in annotated Fig. 5’’’ above, the cited first flow channel is positioned away from, or physically separated from, the cited vertical peripheral surface of the cited first PV laminate when the cited PV laminate is seated in the cited PV laminate receiver).
With regard to claim 19, independent claim 16 is obvious over Kinyon in view of Suganuma et al., Houle et al., and Wares under 35 U.S.C. 103 as discussed above. Kinyon discloses wherein the elongated PV frame section further comprises
a second flow channel exposed to permit flow of the room temperature vulcanizing silicon in the PV laminate receiver (as depicted in annotated Fig. 5’’’
With regard to claim 20, independent claim 16 is obvious over Kinyon in view of Suganuma et al.. Houle et al.. and Wares under 35 U.S.C. 103 as discussed above. Kinyon discloses further comprising
a PV laminate edge positioned within the PV laminate receiver (such as depicted in Fig. 2-3, a PV laminate edge positioned within the cited PV laminate receiver 24).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinyon (U.S. Pub. No. 2014/0182661 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), Houle et al. (U.S. Pub. No. 2014/0196767 A1), and Wares (U.S. Patent No. 8,258,395 B2), as applied to claims 16 and 18-20 above, and in further view of Murakami et al. (U.S. Pub. No. 2018/0062570 A1).
With regard to claim 20, independent claim 16 is obvious over Kinyon in view of Suganuma et al.. Houle et al.. and Wares under 35 U.S.C. 103 as discussed above.
Kinyon does not discloses wherein the elongated PV frame section comprises a metal alloy.
However, Murakami et al. teaches a photovoltaic laminate frame system (see Fig. 8) and teaches the frame can be made from extrusion molding of aluminum alloy (see [0051]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum alloy of Murakami et al. for the material of the elongated PV frame section of Kinyon because the selection of a known material based on its suitability for its intended use, in the instant case a material for a frame for a .

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that Suganuma does not teach the claimed sizing of no more than 1/3. However, the rejections of the claims do not allege or rely on Suganuma to teach the claimed 1/3 sizing of claim 11. 
Applicant argues in the response that Suganuma is not focusing on the ratio between the top flange and the bottom flange. However, this argument is not persuasive.
Suganuma explicitly calls out L3, which is the width of the top flange, and L4, the width of the bottom flange, and teaches “when a cross-sectional length L4 of the panel holding rear face 12c is kept longer than a cross-sectional length L3 of the panel holding front face 12a so as to strengthen the framing member” ([0036]). 
Because of the relationship between L4 and L3, L4 being kept larger than L3, the framing member is strengthened. The ratio of the widths of the top and bottom flange directly affect the strength of the frame. 
Applicant argues in the response that reducing the size of cross-section L3 or a top flange would reduce strength. However, the rejections of the claims do not allege or rely on reducing the size of cross-section L3 or a top flange. 
Applicant argues in the response that a person having ordinary skill would not be motivated to increase the size of wall portion 28 relative to wall portion 26 of Kinyon 
The rejections of the claims do not allege or rely on increasing the size of wall portion 28. 
Applicant argues in the response that reducing the relative size of wall portions 26 and 28 would promote oozing. However, the rejections of the claims do not allege or rely on reducing the relative size of wall portions 26 and 28.
Applicant argues in the response that the claimed 1/3 ratio is not within mere experimentation because Suganuma is silent about the sizing of 12a. However, this argument is not persuasive and Suganuma teaches “when a cross-sectional length L4 of the panel holding rear face 12c is kept longer than a cross-sectional length L3 of the panel holding front face 12a so as to strengthen the framing member” (see [0036]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 24, 2022